Exhibit 10.1

AGREEMENT

THIS AGREEMENT (the “Agreement”), dated this 25th day of February, 2015, is by
and among SI Financial Group, Inc. (the “Company”) and Savings Institute Bank
and Trust company (the “Bank,” and collectively with the Company, “SIFI”),
Seidman and Associates L.L.C. (“SAL”), Seidman Investment Partnership, L.P.
(“SIP”), Seidman Investment Partnership II, L.P. (“SIPII”), LSBK06-08, L.L.C.
(“LSK”), Broad Park Investors, L.L.C. (“Broad Park”), CBPS, L.L.C. (“CBPS”),
2514 Multi-Strategy Fund, L.P. (“2514 MSF”), Veteri Place Corporation and
Lawrence B. Seidman, an individual (collectively, the “Seidman Group,” and
individually, a “Seidman Group Member”), and Dennis Pollack, an individual (the
“Nominee”).

RECITALS

WHEREAS, SIFI, the Seidman Group and the Nominee have agreed that it is in their
mutual interests to enter into this Agreement.

NOW THEREFORE, in consideration of the Recitals and the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. Representations and Warranties of the Seidman Group Members. The Seidman
Group Members represent and warrant to SIFI, as follows:

(a) The Seidman Group has fully disclosed in Exhibit A to this Agreement the
total number of shares of common stock of the Company, par value $0.01 per share
(“Company Common Stock”), to which it or the Nominee is the beneficial owner,
and neither the Seidman Group nor any Seidman Group Member nor any of their
affiliates has (i) a right to acquire any interest in any capital stock of the
Company, or (ii) a right to vote any shares of capital stock of the Company
other than as set forth in Exhibit A;

(b) The Seidman Group and the Seidman Group Members have full power and
authority to enter into and perform their obligations under this Agreement, and
the execution and delivery of this Agreement by the Seidman Group and Seidman
Group Members has been duly authorized by the Seidman Group and the Seidman
Group Members. This Agreement constitutes a valid and binding obligation of the
Seidman Group and each Seidman Group Member and the performance of its terms
will not constitute a violation of any limited partnership agreement, articles
of incorporation, bylaws, operating agreement or any agreement or instrument to
which the Seidman Group or any Seidman Group Member is a party; and

(c) There are no arrangements, agreements or understandings concerning the
subject matter of this Agreement between the Seidman Group or any Seidman Group
Member and SIFI or between the Seidman Group or any Seidman Group Member and the
Nominee other than as set forth in this Agreement.



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company and the Bank.

(a) The Company and the Bank hereby represent and warrant to the Seidman Group
that the Company and the Bank have full power and authority to enter into and
perform their respective obligations under this Agreement and that the execution
and delivery of this Agreement by the Company and the Bank has been duly
authorized by the Board of Directors of the Company and the Bank. This Agreement
constitutes a valid and binding obligation of the Company and the Bank and the
performance of its terms will not constitute a violation of their respective
articles of incorporation, charter or bylaws or any agreement or instrument to
which the Company or the Bank is a party; and

(b) The Company and the Bank hereby represent and warrant to the Seidman Group
that there are no arrangements, agreements, or understandings concerning the
subject matter of this Agreement between the Seidman Group or any Seidman Group
Member and SIFI other than as set forth in this Agreement.

3. Covenants.

(a) During the term of this Agreement, SIFI covenants and agrees as follows:

(i) In connection with entry into this Agreement, the Company will take all
necessary and appropriate corporate action to appoint the Nominee to the class
of directors thereof whose term expires at the Annual Meeting of Shareholders
expected to be held in May 2015 and to renominate him for a three-year term to
expire at the Annual Meeting of Shareholders currently expected to be held in
May 2018. Upon his appointment as a director of the Company, the Company and the
Bank shall take all necessary and appropriate action to appoint the Nominee to
the same terms of office on the Board of Directors of the Bank;

(ii) Upon his appointment and qualification to the Company’s and the Bank’s
Boards of Directors, the Nominee shall be treated on a consistent basis with
other members of the Company’s and the Bank’s Board of Directors with respect to
compensation and benefits; and

(iii) Should the Nominee’s position as a director of the Company or the Bank be
terminated during the term of this Agreement due to his resignation, death,
permanent disability or otherwise, the Company shall appoint a replacement
director, selected by Mr. Seidman (“Replacement Director”), subject to the
approval of the Company, which approval shall not be unreasonably withheld, and
the Replacement Director shall, subject to his or her agreement to honor the
provisions of Sections 3(c) and 3(e) hereof and any required regulatory
approval, be appointed promptly (within 60 days) to the Boards of the Company
and the Bank.

 

2



--------------------------------------------------------------------------------

(b) During the term of this Agreement, the Seidman Group and each Seidman Group
Member covenant and agree not to do the following, directly or indirectly, alone
or in concert with any affiliate, other group or other person:

(i) acquire, offer or propose to acquire or agree to acquire, whether by
purchase, tender or exchange offer, or through the acquisition of control of
another person or entity (including by way of merger or consolidation) any
additional shares of the outstanding Company Common Stock, any rights to vote or
direct the voting of any additional shares of Company Common Stock, or any
securities convertible into Company Common Stock (except by way of stock splits,
stock dividends, stock reclassifications or other distributions or offerings
made available and, if applicable, exercised on a pro rata basis, to holders of
the Company Common Stock generally); provided, however, notwithstanding anything
to the contrary set forth herein, the Seidman Group may acquire additional
shares of the outstanding Common Stock provided that the Seidman Group’s
Beneficial Ownership will not exceed 9.9% of the outstanding shares of Common
Stock;

(ii) without the Company’s prior written consent, directly or indirectly, sell,
transfer or otherwise dispose of any interest in the Seidman Group’s shares of
Company Common Stock to any person the Seidman Group believes, after reasonable
inquiry, would be the beneficial owner after any such sale or transfer of more
than 5% of the outstanding shares of the Company Common Stock;

(iii) (A) propose or seek to effect a merger, consolidation, recapitalization,
reorganization, sale, lease, exchange or other disposition of substantially all
the assets of, or other business combination involving, or a tender or exchange
offer for securities of, the Company or the Bank or any material portion of the
Company’s or the Bank’s business or assets or any type of transaction that would
result in a change in control of the Company (any such transaction described in
this clause (A) is a “Company Transaction” and any proposal or other action
seeking to effect a Company Transaction as described in this clause (A) is
defined as a “Company Transaction Proposal”), (B) seek to exercise any control
or influence over the management of the Company or the Boards of Directors of
the Company or the Bank or any of the businesses, operations or policies of the
Company or the Bank, (C) present to the Company, its shareholders or any third
party any proposal constituting or that could reasonably be expected to result
in a Company Transaction, or (D) seek to effect a change in control of the
Company;

(iv) publicly suggest or announce its willingness or desire to engage in a
transaction or group of transactions or have another person engage in a
transaction or group of transactions that would constitute or could reasonably
be expected to result in a Company Transaction or take any action that might
require the Company to make a public announcement regarding any such Company
Transaction;

(v) initiate, request, induce, encourage or attempt to induce or give
encouragement to any other person to initiate any proposal constituting or that
can reasonably be expected to result in a Company Transaction Proposal, or
otherwise provide assistance to any person who has made or is contemplating
making, or enter into discussions or negotiations with respect to, any proposal
constituting or that can reasonably be expected to result in a Company
Transaction Proposal;

(vi) solicit proxies or written consents or assist or participate in any other
way, directly or indirectly, in any solicitation of proxies or written consents,
or otherwise become a

 

3



--------------------------------------------------------------------------------

“participant” in a “solicitation,” or assist any “participant” in a
“solicitation” (as such terms are defined in Rule 14a-1 of Regulation 14A and
Instruction 3 of Item 4 of Schedule 14A, respectively, under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) in opposition to any
recommendation or proposal of the Company’s Board of Directors, or recommend or
request or induce or attempt to induce any other person to take any such
actions, or seek to advise, encourage or influence any other person with respect
to the voting of (or the execution of a written consent in respect of) the
Company Common Stock, or execute any written consent in lieu of a meeting of the
holders of the Company Common Stock or grant a proxy with respect to the voting
of the capital stock of the Company to any person or entity other than the Board
of Directors of the Company;

(vii) initiate, propose, submit, encourage or otherwise solicit shareholders of
the Company for the approval of one or more shareholder proposals or induce or
attempt to induce any other person to initiate any shareholder proposal, or seek
election to, or seek to place a representative or other affiliate or nominee on,
the Company’s Board of Directors (other than with respect to the provisions of
Sections 3(a)(i) and (iii), providing for the possible election of the Nominee
or Replacement Director) or seek removal of any member of the Company’s or the
Bank’s Boards of Directors or any executive officer of the Company or the Bank;

(viii) form, join in or in any other way (including by deposit of the Company’s
capital stock), participate in a partnership, pooling agreement, syndicate,
voting trust or other group with respect to Company Common Stock, or enter into
any agreement or arrangement or otherwise act in concert with any other person,
for the purpose of acquiring, holding, voting or disposing of Company Common
Stock;

(ix) (A) join with or assist any person or entity, directly or indirectly, in
opposing, or make any statement in opposition to, any proposal or director
nomination submitted by the Company’s Board of Directors to a vote of the
Company’s shareholders, or (B) join with or assist any person or entity,
directly or indirectly, in supporting or endorsing (including supporting,
requesting or joining in any request for a meeting of shareholders in connection
with), or make any statement in favor of, any proposal submitted to a vote of
the Company’s shareholders that is opposed by the Company’s Board of Directors;

(x) vote for any proposal, nominee or nominees for election to the Board of
Directors of the Company other than those nominated or supported by the
Company’s Board of Directors;

(xi) except in connection with the enforcement of this Agreement, initiate or
participate, by encouragement or otherwise, in any litigation against the
Company or the Bank or their respective officers and directors, or in any
derivative litigation on behalf of the Company or the Bank, except for testimony
which may be required by law;

(xii) request, or induce or encourage any other person to request, that the
Company amend or waive any of the provisions of this Agreement; and

(xiii) advise, assist, encourage or finance (or arrange, assist or facilitate
financing to or for) any other person in connection with any of the matters
restricted by, or otherwise seek to circumvent the limitations of, this
Agreement.

 

4



--------------------------------------------------------------------------------

(c) During the term of this Agreement, each Seidman Group Member and the Nominee
agree not to disparage the Company, the Bank or any of their directors
(including nominees supported by the Company’s Board of Directors), officers or
employees in any public or quasi-public forum, and the Company and the Bank
agree not to disparage any Seidman Group Member and/or the Nominee in any public
or quasi-public forum.

(d) During the term of this Agreement, at any Annual Meeting of Shareholders of
the Company, the Seidman Group and each Seidman Group Member covenant and agree,
and shall require each of their affiliates, to vote all the shares of Company
Common Stock beneficially owned by them in favor of the nominees for election or
re-election as directors of the Company selected by the Board of Directors of
the Company and otherwise support such director candidates. In addition, the
Company may adopt and implement, including seeking shareholder approval, at any
time subsequent to the execution of this Agreement by the parties hereto an
omnibus stock incentive plan (the “Stock Benefit Plan”). During the term of this
Agreement, the Seidman Group and each Seidman Group Member covenant and agree,
and shall require each of their affiliates, to vote all the shares of Company
Common Stock beneficially owned by them in favor of the approval of the Stock
Benefit Plan, and will not make any public statement in opposition to the
proposal to approve the adoption of the Stock Benefit Plan.

(e) (i) The Nominee agrees that during the term of this Agreement he will not
take any action, directly or indirectly, which, if the Nominee were deemed to be
a Seidman Group Member, would be in violation of or inconsistent with any of the
covenants and agreements made by the Seidman Group of Section 3(b) hereof,
provided, however, that nothing herein shall prevent or limit the Nominee upon
his election and qualification as a director of the Company and the Bank, from
expressing his views or positions on matters related to the Company’s or the
Bank’s business, operations or policies to other members of the Company’s or the
Bank’s Board of Directors at duly convened meetings of the Company’s or the
Bank’s Board of Directors in such manner as may be necessary and appropriate in
order to fulfill his duties as a director; and

(ii) In the event that the Nominee breaches clause (i) of this Section 3(e), he
shall promptly resign his positions as a director of the Company and the Bank or
withdraw his name from nomination; in the event that the Nominee fails to resign
or withdraw his name after a breach in accordance with the provisions of this
clause (ii), the Nominee and the Seidman Group agrees that the remaining
directors of the Company and the Bank, by majority vote thereof, may remove the
Nominee from his directorship positions with the Company and the Bank or remove
his name from nomination, as the case may be.

4. Notice of Breach and Remedies.

The parties expressly agree that an actual or threatened breach of this
Agreement by any party will give rise to irreparable injury that cannot
adequately be compensated by damages.

 

5



--------------------------------------------------------------------------------

Accordingly, in addition to any other remedy to which it may be entitled, each
party shall be entitled to seek a temporary restraining order or injunctive
relief to prevent a breach of the provisions of this Agreement or to secure
specific enforcement of its terms and provisions.

The Seidman Group and each Seidman Group Member expressly agree that they will
not be excused or claim to be excused from performance under this Agreement as a
result of any material breach by SIFI unless and until SIFI is given written
notice of such breach and allowed thirty (30) business days either to cure such
breach or seek relief in court. If SIFI seeks relief in court, the Seidman Group
and each Seidman Group Member irrevocably stipulate that any failure to perform
by the Seidman Group and/or any Seidman Group Member or any assertion by the
Seidman Group and/or any Seidman Group Member that they are excused from
performing their obligations under this Agreement because it would cause SIFI
irreparable harm, then SIFI shall not be required to provide further proof of
irreparable harm in order to obtain equitable relief and that the Seidman Group
and each Seidman Group Member shall not deny or contest that such circumstances
would cause SIFI irreparable harm. If, after such thirty (30) business day
period, SIFI has not either reasonably cured such material breach or obtained
relief in court, the Seidman Group or each Seidman Group Member may terminate
this Agreement by delivery of written notice to SIFI.

SIFI expressly agrees that it will not be excused or claim to be excused from
performance under this Agreement as a result of any material breach by the
Seidman Group or any Seidman Group Member unless and until the Seidman Group and
each Seidman Group Member is given written notice of such breach and allowed
thirty (30) business days either to cure such breach or seek relief in court. If
the Seidman Group or any Seidman Group Member seeks relief in court, SIFI
irrevocably stipulates that any failure to perform by SIFI or any assertion by
SIFI that it is excused from performing its obligations under this Agreement
because it would cause the Seidman Group and each Seidman Group Member
irreparable harm, then the Seidman Group or any Seidman Group Member shall not
be required to provide further proof of irreparable harm in order to obtain
equitable relief and that SIFI shall not deny or contest that such circumstances
would cause the Seidman Group and each Seidman Group Member irreparable harm.
If, after such thirty (30) business day period, the Seidman Group or the Seidman
Group Member has not either reasonably cured such material breach or obtained
relief in court, SIFI may terminate this Agreement by delivery of written notice
to the Seidman Group and each Seidman Group Member.

5. Term. This Agreement shall be effective upon the execution of the Agreement,
and will remain in effect for so long as the Nominee (or, in the event of the
death, disability or resignation of the Nominee, a substitute nominee of the
Seidman Group, whose substitute shall be subject to the approval of the
Company’s Board of Directors in its sole discretion, which approval shall not be
unreasonably withheld or delayed) remains a director of the Company or the Bank.

6. Publicity. Attached as Exhibit B is the mutually agreed upon disclosure the
Company shall include in its Form 8-K, reporting the entry into this Agreement.
In addition, during the term of this Agreement, SIFI and the Seidman Group shall
each provide to the other party for such party’s prior review and approval any
additional disclosure proposed to be made

 

6



--------------------------------------------------------------------------------

by SIFI or the Seidman Group concerning this Agreement unless such additional
disclosure is substantially identical to or consistent with the disclosures
mutually agreed to in Exhibit B. During the term of this Agreement, no party to
this Agreement shall cause, discuss, cooperate or otherwise aid in the
preparation of any press release or other publicity concerning any other party
to this Agreement or its operations without the prior approval of such other
party.

7. Notices. All notices, communications and deliveries required or permitted by
this Agreement shall be made in writing signed by the party making the same,
shall specify the section of this Agreement pursuant to which it is given or
being made and shall be deemed given or made (a) on the date delivered if
delivered by telecopy, by facsimile or in person, (b) on the third Business Day
after it is mailed if mailed by registered or certified mail (return receipt
requested) (with postage and other fees prepaid) or (c) on the day after it is
delivered, prepaid, to an overnight express delivery service that confirms to
the sender delivery on such day, as follows:

 

Seidman Group: Lawrence B. Seidman 100 Misty Lane 1st Floor Parsippany, New
Jersey 07054 Facsimile: 973-781-0876 With a copy to: Peter Bray, Esq. 100 Misty
Lane 1st Floor Parsippany, New Jersey 07054 Facsimile: 973-739-9696 Nominee:
Dennis Pollack 47 Blueberry Drive Woodcliff Lake, New Jersey 07677 E-mail:
WCLBanker@gmail.com SIFI: Rheo A. Brouillard President and Chief Executive
Officer SI Financial Group, Inc. Savings Institute Bank and Trust Company 803
Main Street Willimantic, Connecticut 06226 Facsimile: 860-423-0319

 

7



--------------------------------------------------------------------------------

With a copy to: Scott A Brown, Esq. Kilpatrick Townsend & Stockton LLP 607 14th
Street, NW Washington, DC 20005 Facsimile: 202-204-5632

8. Governing Law and Choice of Forum. Unless applicable federal law or
regulation is deemed controlling, Maryland law shall govern the construction and
enforceability of this Agreement. Any and all actions concerning any dispute
arising hereunder shall be filed and maintained in the United States District
Court for the State of Connecticut or, if there is no basis for federal
jurisdiction, in the Willimantic Superior Court. The Seidman Group, the Seidman
Group Members and the Nominee agree that the United States District Court for
the State of Connecticut and the Willimantic Superior Court may exercise
personal jurisdiction over them in any such actions.

9. Severability. If any term, provision, covenant or restriction of this
Agreement is held by any governmental authority or a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

10. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of and be enforceable by the successors and assigns, and
transferees by operation of law, of the parties. Except as otherwise expressly
provided, this Agreement shall not inure to the benefit of, be enforceable by or
create any right or cause of action in any person, including any shareholder of
the Company, other than the parties to the Agreement. Nothing contained herein
shall prohibit any Seidman Group Member from transferring any portion or all of
the shares of Company Common Stock owned thereby at any time to any affiliate of
Mr. Seidman or any other Seidman Group Member but only if the transferee agrees
in writing for the benefit of SIFI (with a copy thereof to be furnished to SIFI
prior to such transfer) to be bound by the terms of this Agreement (any such
transferee shall be included in the terms “Seidman Group” and “Seidman Group
Member”).

11. Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants shall survive the execution and delivery of this
Agreement and shall continue for the term of this Agreement unless otherwise
provided.

12. Amendments. This Agreement may not be modified, amended, altered or
supplemented except by a written agreement executed by all of the parties.

13. Definitions. As used in this Agreement, the following terms shall have the
meanings indicated, unless the context otherwise requires:

(a) The term “acquire” means every type of acquisition, whether effected by
purchase, exchange, operation of law or otherwise.

 

8



--------------------------------------------------------------------------------

(b) The term “acting in concert” means (i) knowing participation in a joint
activity or conscious parallel action towards a common goal, whether or not
pursuant to an express agreement, or (ii) a combination or pooling of voting or
other interests in the securities of an issuer for a common purpose pursuant to
any contract, understanding, relationship, agreement or other arrangement,
whether written or otherwise.

(c) The term “affiliate” means, with respect to any person, a person or entity
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with such other person.

(d) The term “beneficial owner” shall have the meaning ascribed to it, and be
determined in accordance with, Rule 13d-3 of the Securities and Exchange
Commission’s Rules and Regulations promulgated under the Exchange Act.

(e) The term “change in control” denotes circumstances under which: (i) any
person or group becomes the beneficial owner of shares of capital stock of the
Company or the Bank representing 25% or more of the total number of votes that
may be cast for the election of the Boards of Directors of the Company or the
Bank, (ii) the persons who were directors of the Company or the Bank cease to be
a majority of the Board of Directors, in connection with any tender or exchange
offer (other than an offer by the Company or the Bank), merger or other business
combination, sale of assets or contested election, or combination of the
foregoing, or (iii) shareholders of the Company or the Bank approve a
transaction pursuant to which substantially all of the assets of the Company or
the Bank will be sold.

(f) The term “control” (including the terms “controlling,” “controlled by,” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management, activities or policies
of a person or organization, whether through the ownership of capital stock, by
contract, or otherwise.

(g) The term “group” has the meaning as defined in Section 13(d)(3) of the
Exchange Act.

(h) The term “person” includes an individual, group acting in concert,
corporation, partnership, association, joint stock company, trust,
unincorporated organization or similar company, syndicate, or any other group
formed for the purpose of acquiring, holding or disposing of the equity
securities of the Company.

(i) The term “transfer” means, directly or indirectly, to sell, gift, assign,
pledge, encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, gift,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
operation of law or otherwise), any Company Common Stock or any interest in any
Company Common Stock; provided, however, that a merger or consolidation in which
the Company is a constituent corporation shall not be deemed to be the transfer
of any common stock beneficially owned by the Seidman Group or a Seidman Group
Member.

(j) The term “vote” means to vote in person or by proxy, or to give or authorize
the giving of any consent as a stockholder on any matter.

 

9



--------------------------------------------------------------------------------

14. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by the parties in separate counterparts, and signature pages
may be delivered by facsimile, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

15. Duty to Execute. Each party agrees to execute any and all documents, and to
do and perform any and all acts and things necessary or proper to effectuate or
further evidence the terms and provisions of this Agreement.

16. Termination. This Agreement shall cease, terminate and have no further force
and effect upon the expiration of the term as set forth in Section 5, unless
earlier terminated pursuant to Section 4 or Section 5 hereof or by mutual
written agreement of the parties.

[Remainder of this page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned and
is effective as of the day and year first above written.

 

SEIDMAN AND ASSOCIATES L.L.C. SI FINANCIAL GROUP, INC. By:

/s/ Lawrence B. Seidman

By:

/s/ Rheo A. Brouillard

Lawrence B. Seidman Rheo A. Brouillard Manager President and Chief Executive
Officer SEIDMAN INVESTMENT PARTNERSHIP, L.P.

SAVINGS INSTITUTE BANK AND TRUST COMPANY

By:

Veteri Place Corporation

By:

/s/ Rheo A. Brouillard

General Partner Rheo A. Brouillard President and Chief Executive Officer By:

/s/ Lawrence B. Seidman

Lawrence B. Seidman President SEIDMAN INVESTMENT PARTNERSHIP II, L.P. By:

Veteri Place Corporation

General Partner By:

/s/ Lawrence B. Seidman

Lawrence B. Seidman President LSBK06-08, L.L.C. By:

Veteri Place Corporation

Trading Advisor By:

/s/ Lawrence B. Seidman

Lawrence B. Seidman President BROAD PARK INVESTORS, L.L.C. By:

/s/ Lawrence B. Seidman

Lawrence B. Seidman Investment Manager

 

11



--------------------------------------------------------------------------------

CBPS, L.L.C. By:

Veteri Place Corporation

Trading Advisor By:

/s/ Lawrence B. Seidman

Lawrence B. Seidman President 2514 MULTI-STRATEGY FUND, L.P. By:

/s/ Lawrence B. Seidman

Lawrence B. Seidman Investment Manager VETERI PLACE CORPORATION By:

/s/ Lawrence B. Seidman

Lawrence B. Seidman President LAWRENCE B. SEIDMAN

/s/ Lawrence B. Seidman

Lawrence B. Seidman DENNIS POLLACK

/s/ Dennis Pollack

Dennis Pollack

 

12



--------------------------------------------------------------------------------

EXHIBIT A

The Seidman Group beneficially owns as of the date hereof 594,045 shares of
Company Common Stock.

Mr. Pollack beneficially owns as of the date hereof 3,930 shares of Company
Common Stock.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

 

 

UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

Washington, D.C. 20549

 

 

FORM 8-K

 

 

CURRENT REPORT

Pursuant to Section 13 or 15(d)

of the Securities Exchange Act of 1934

Date of Report (Date of earliest event reported) February 25, 2015

 

 

SI Financial Group, Inc.

(Exact name of registrant as specified in its charter)

 

 

 

Maryland   0-54241   80-0643149

(State or other jurisdiction

of incorporation)

 

(Commission

File Number)

 

(IRS Employer

Identification No.)

 

803 Main Street, Willimantic, Connecticut   06226 (Address of principal
executive offices)   (Zip Code)

Registrant’s telephone number, including area code (860) 423-4581

Not Applicable

(Former name or former address, if changed since last report)

 

 

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions (see General Instruction A.2 below):

 

¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)

 

¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)

 

¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange
Act (17 CFR 240.14d-2 (b))

 

¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange
Act (17 CFR 240.13e-4 (c))

 

 

 

 

B-1



--------------------------------------------------------------------------------

Item 1.01. Entry Into a Material Definitive Agreement.

On February 25, 2015, SI Financial Group, Inc. (the “Company”) and the Company’s
wholly owned subsidiary, Savings Institute Bank and Trust Company (the “Bank”),
entered into an Agreement (the “Agreement”) with Seidman and Associates L.L.C.,
Seidman Investment Partnership, L.P., Seidman Investment Partnership II, L.P.,
LSBK06-08, Broad Park Investors, CBPS, L.L.C., 2514 Multi-Strategy Fund, L.P.,
Veteri Place Corporation and Lawrence B. Seidman, an individual (collectively,
“the Seidman Group”) and Mr. Dennis Pollack, an individual who was recommended
by the Seidman Group for appointment to the Boards of Directors of the Company
and the Bank. The Seidman Group owns approximately 4.6% of the outstanding
shares of the Company’s common stock.

The Agreement provides that Mr. Pollack will be appointed by the Company to the
class of directors whose term expires at the Annual Meeting of Shareholders to
be held in May 2015 and will be renominated to a term to expire at the Annual
Meeting of Shareholders to be held in May 2018. Mr. Pollack will also be
appointed to the Board of Directors of the Bank for a similar term.

During the term of the Agreement, which is scheduled to continue for the period
Mr. Pollack remains on the Board of Directors, the Seidman Group and Mr. Pollack
will not, among other things, solicit proxies in opposition to any
recommendations or proposals of the Company’s Board of Directors, initiate or
solicit shareholder proposals or seek to place any additional representatives on
the Company’s Board of Directors other than Mr. Pollack (or any replacement
director), oppose any proposal or director nomination submitted by the Board of
Directors to the Company’s shareholders, vote for any nominee to the Company’s
Board of Directors other than those nominated or supported by the Board of
Directors, seek to exercise any control or influence over the management of the
Company or the Boards of Directors of the Company or the Bank (although nothing
in the Agreement will prevent Mr. Pollack, from expressing his views to other
members of the Board at duly convened meetings of the Boards of Directors),
propose or seek to effect a merger or sale of the Company or initiate litigation
against the Company.

In addition, during the term of the Agreement, the Seidman Group has agreed to
vote in favor of the Board of Directors’ proposals and nominees for election or
re-election as directors of the Company.

The foregoing description is qualified in its entirety by reference to the full
text of the Agreement, which is attached hereto as Exhibit 10.1 and is
incorporated herein by reference.

 

Item 5.02. Departure of Directors or Certain Officers; Election of Directors;
Appointment of Certain Officers; Compensatory Arrangements of Certain Officers.

On February 25, 2015, the Board of Directors of the Company appointed Dennis
Pollack to the Board of Directors of the Company. Mr. Pollack was appointed to
the class of directors whose term expires at the annual meeting of shareholders
of the Company to be held in 2015 at which point he will stand for re-election
by shareholders

 

B-2



--------------------------------------------------------------------------------

at the Company’s 2015 annual meeting. Mr. Pollack was also appointed to the
Board of Directors of the Bank. Both appointments are effective as of
February 25, 2015. Mr. Pollack will serve on the Loan and the Asset Liability
Committees of the Bank.

The Company agreed to appoint Mr. Pollack to the Boards of Directors of the
Company and the Bank pursuant to the terms of the Agreement described in
Item 1.01 above, a copy of which is attached hereto as Exhibit 10.1 and
incorporated herein by reference.

There are no transactions since the beginning of the Company’s last fiscal year,
or any currently proposed transaction, in which the Company was or is to be a
participant and the amount involved exceeds $120,000, and in which Mr. Pollack
had or will have a direct or indirect material interest.

 

Item 8.01. Other Events.

On February 25, 2015, the Company issued a press release announcing
Mr. Pollack’s appointment as a Director. A copy of the press release is attached
as an exhibit hereto as Exhibit 99.1 and incorporated herein by reference.

 

Item 9.01. Financial Statements and Exhibits.

 

  (a) Financial Statements of Businesses Acquired: Not applicable

 

  (b) Pro Forma Financial Information: Not applicable

 

  (c) Shell Company Transactions: Not applicable

 

  (d) Exhibits:

 

Exhibit
No.

  

Description

10.1    Agreement, dated February 25, 2015, by and among SI Financial Group,
Inc., Savings Institute Bank and Trust Company, Seidman and Associates L.L.C.,
Seidman Investment Partnership,L.P., Seidman Investment Partnership II, L.P.,
LSBK06-08, Broad Park Investors, CBPS, L.L.C., 2514 Multi-Strategy Fund, L.P.,
Veteri Place Corporation, Lawrence B. Seidman, an individual, and Dennis
Pollack, an individual. 99.1    Press Release dated February 25, 2015

 

B-3



--------------------------------------------------------------------------------

SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

 

SI FINANCIAL GROUP, INC. Date: February 25, 2015 By:

/s/ Rheo A. Brouillard

Name: Rheo A. Brouillard Title: President and Chief Executive Officer

 

B-4